DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The present office action is based upon the Applicant’s elected claims filed on 06 June 2022.  Claims 1, 3-4, 25, 38-40, 45-46, and 48 are amended and claims 1-49 are pending in the current application.
Applicant’s arguments, see Objections to Claims 1, 45, 46, and 48 page 29, filed 06 June 2022, with respect to the objections of claims 1, 45, 46, and 48 have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous objections to the claims are withdrawn.
Applicant’s arguments, see Rejections of Claims 3, 4, 25, and 38-40 for Indefiniteness page 29-30, filed 06 June 2022, with respect to the rejection of Claims 3, 4, 25, and 38-40 under 35 USC 112(b) have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous 35 USC 112(b) rejection of Claims 3, 4, 25, and 38-40 have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 50-94 directed to a method for detecting an imbalance in inventory between two exterior facilities and then rebalancing the corresponding inventory, classified in G06Q10/87, nonelected without traverse. Accordingly, claims 50-94 have been canceled.

Allowable Subject Matter
Claims 1-49 are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, the substance of applicants’ remarks, filed 06 June 2022, with the amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F HOBBS III/
Patent Examiner, Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664